Citation Nr: 0304944	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  02-10 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to Department of Veterans 
Affairs (VA) disability benefits on the basis of the 
appellant's status as a veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. McCray, Associate Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, Republic of the Philippines (the RO) which determined 
that new and material evidence had not been submitted to 
reopen the appellant's previously-denied claim of entitlement 
to VA disability benefits.  The previous denial was based on 
a determination that the appellant lacked predicate veteran 
status.  


FINDINGS OF FACT

1.  In an April 25, 1994 decision, the Board determined that 
the appellant had not established predicate veteran status 
and therefore had not met the requirements for basic 
eligibility for VA disability benefits.  The Board's decision 
was affirmed by the United States Court of Appeals for 
Veterans Claims.  

2.  The evidence associated with the claims file subsequent 
to the Board's April 1994 decision is not so significant that 
it must be considered in order to fairly decide the merits of 
the appellant's claim of entitlement to VA disability 
benefits.  


CONCLUSIONS OF LAW

1.  The Board's April 1994 decision which denied service 
connection for VA disability benefits is final.  38 U.S.C.A. 
§ 5108; 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 
(2002).

2.  Since the Board's April 1994 decision, new and material 
evidence has not been received, and therefore the appellant's 
claim of entitlement to VA disability benefits is not 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to VA disability 
benefits on the basis of his claimed status as a veteran.  In 
substance, he contends that he has met the requirements for 
basic eligibility for VA benefits.  

In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, a 
factual background, an analysis of the claim and a decision. 

The VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 
The VCAA applies to all pending claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of relevant evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues presently before the Board arose from a 
claim filed in September 2000, before November 9, 2000.  
The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  In this case, the 
VCAA and its implementing regulations are accordingly 
generally applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to 
a particular claim].

With respect to the matter of submission of new and 
material evidence in order to reopen a previously-denied 
claim, which is applicable in the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether 
the duty to assist is fulfilled and proceeding to evaluate 
the merits of that claim.  It is specifically noted that 
nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.  

The Board believes that the disposition of this case is based 
on the operation of law.  As discussed below, the appellant 
has not achieved predicate status as a veteran under the law.  
The United States Court of Appeals for Veterans Claims (the 
Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002),  

However, to the extent that this case may hinge on the facts, 
rather than the law, the Board will also provide an analysis 
of compliance with the VCAA.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

Notice 

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  As part of the notice, 
VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA]. 

The Board believes that with respect to the issue of new and 
material evidence here on appeal, although as discussed above 
VA's duty to assist appears to be circumscribed, the notice 
provisions of the VCAA are still applicable.  The Board notes 
that the Court has recently held that 38 U.S.C.A. § 5103(a), 
as amended by the VCAA, and 38 C.F.R. § 3.159(b), as amended, 
which pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete application, 
apply to those claimants who seek to reopen a claim by 
submitting new and material evidence pursuant to 38 U.S.C.A. 
§ 5108.  See Quartuccio, supra.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  In 
November 1999, the RO sent the appellant a letter which 
specifically notified him that if he wished to reopen his 
claim of entitlement to VA disability benefits, he must 
furnish new and material evidence not previously considered.  
Crucially, in the June 2002 statement of the case, the RO 
specifically notified the appellant of the evidence he was 
expected to obtain and which evidence VA would obtain.  The 
RO also outlined the evidence needed to support the 
appellant's claim, and notified the appellant of the 
pertinent law and regulations.  See 38 U.S.C.A. § 5103a; 38 
C.F.R. § 3.159(b); see also Quartuccio, supra.  

Duty to assist 

With respect to new and material evidence claims, which 
involves reopening a previously-denied claim, as alluded to 
above, under the VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

The appellant has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  
The appellant has not pointed to any evidence pertinent to 
the issue on appeal which exists and which has not been 
associated with his VA claims folder.  

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that to the 
extent required the issue of whether new and material 
evidence has been submitted with respect to the claim of 
entitlement to service connection for VA disability 
benefits has been developed in conformity with the spirit 
of the VCAA.  Accordingly, the Board will proceed to a 
decision on the issue on appeal. 

Relevant law and regulations

The appellant seeks to reopen his claim of entitlement to VA 
disability benefits on the basis of his claimed status as a 
veteran, which was last denied in an April 1994 Board 
decision.  



Definition of a veteran

A "veteran" is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable." 
38 U.S.C.A § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (1999).  
See Selley v. Brown, 6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes. 38 C.F.R. §§ 3.8, 3.9 (1999).  
However, such service must be certified as qualifying by 
appropriate military authority. 
38 C.F.R. § 3.203 (1999).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department. Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West,11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.).

Only service department records can establish if and when a 
person was serving on qualifying active service. Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department. 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed.Cir. 1997).



Finality/new and material evidence

As noted by the Board above, the appellant's appeal involving 
his claim of entitlement to VA disabilitiy benefits was 
denied in an unappealed April 1994 Board decision.

In general, Board decisions which are unappealed become 
final.  See 38 U.S.C.A.  § 7104 (West 1991); 38 C.F.R. § 
20.1100 (2002).  A final decision cannot be reopened unless 
new and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  "If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, [VA] shall reopen the claim 
and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  See also 
Knightly v. Brown, 6 Vet. App. 200 (1994).

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  First, the adjudicator must 
determine whether the evidence added to the record since 
the last final decision is new and material.  If new and 
material evidence is presented or secured with respect to 
a claim that has been finally denied, the claim will be 
reopened and decided upon the merits.  Once it has been 
determined that a claimant has produced new and material 
evidence, the adjudicator must evaluate the merits of the 
claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108 (West 1991); 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all 
claims made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620-30 (Aug. 29, 2001) [to be codified at 38 C.F.R. § 
3.156(a)].  Because the appellant his request to reopen 
his claim prior to that date, in fact two years earlier in 
August 1999, the earlier version of the regulation remains 
applicable in this case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, 
or upon a previous adjudication that no new and material 
evidence had been presented), will be evaluated in the 
context of the entire record.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Factual background

The Board must evaluate evidence added to the record since 
the last final decision in order to determine whether new and 
material evidence exists.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In this case, the last final decision was 
the April 1994 Board decision.

Evidence previously considered

Evidence of record prior to the last final denial of 
entitlement to VA disability benefits in April 1994 consists 
of copies of the appellant and acquaintances' letters and 
affidavits, a copy of a magazine article and the appellant's 
testimony at his personal hearing in May 1991.  

The letters and affidavits from the appellant and his 
acquaintances dated from January 1956 to May 1977 claim that 
the appellant was a member of the Philippine Scouts in the 
U.S. Army and served on active duty during World War II from 
December 1941 to April 1942.  A magazine article, authored by 
the appellant and entitled War Memoirs of a 16-Year Old 
Soldier, was submitted.  This is a story purportedly based on 
the appellant's war experiences as a Philippine Scout during 
the Second World War.

In March 1991, the RO attempted to verify the appellant's 
alleged service in the Armed Forces of the United States with 
the service department.  The response was "Subject has no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces". 

At his May 1991 personal hearing, the appellant indicated 
that he served as a member of the Philippine Scouts in the 
U.S. Army during World War II from December 1941 to April 
1942.  He explained that his serial number and military 
papers were all lost during the war.  

After an unfavorable determination by the RO, the appellant 
appealed to the Board.  The Board denied the appellant's 
claim in a February 1992 decision.  The appellant appealed to 
the Court.  In January 1993, the Court vacated the Board's 
February 1992 decision and remanded the case.  The Court 
noted that certification from the United States Army did not 
deal with service as a Philippine Scout, and ordered the 
Board to determine whether there were any records of the 
appellant's membership in the Philippine Scouts.  

In July 1993, the Board remanded the case to the RO so that 
the appellant's purported service in the Armed Forces of the 
United States could be verified.  In January 1994, the 
National personnel Records Center in St. Louis, Missouri 
responded, indicating that it was unable to verify the 
appellant's military service.  

The appellant's claim was denied by the Board on April 25, 
1994.  The Board in essence determined that as the 
appellant's evidence did not consist of documentation issued 
by the service department and did not otherwise satisfy the 
provisions of 38 C.F.R. § 3.203(a), it could not be accepted 
as verification of service.  

The Court, in a single judge action dated July 5, 1994, 
summarily affirmed the Board's April 25, 1994 decision.  The 
Court denied the appellant's motion for reconsideration on 
August 16, 1994 and denied the appellant's motion for review 
by a panel on October 21, 1994.

The additional evidence

In September 1999, the appellant sought to reopen his claim 
of entitlement to VA disability benefits based on his status 
as a veteran.  

The evidence associated with the file after April 1994 
consists of a copy of the appellant's memoirs as well as the 
medical examination and treatment records.
 
Analysis

The appellant's claim was last denied in an April 1994 Board 
decision which was subsequently affirmed by the Court.  That 
decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1103.  As discussed by the Board in the law and 
regulations section above, in order for the appellant's claim 
to be reopened, new and material evidence must be of record.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).  

At the time of the April 1994 Board decision denying the 
appellant's claim, there was no competent evidence 
substantiating the appellant's claim of entitlement to VA 
disability benefits on the basis of his status as a veteran.  
The Board in essence determined that the appellant had not 
established predicate veteran status and had therefore not 
met the basic eligibility requirements for VA benefits.  
See 38 U.S.C.A. § 101; 38 C.F.R. § 3.203.  The Court affirmed 
the Board's decision.

The documents received since the April 1994 Board decision do 
not constitute competent evidence substantiating the 
appellant's status as a veteran.  The appellant's memoirs are 
duplicative of material of record in April 1994.  His 
unsubstantiated account of his purported experiences during 
the Second World War as a Philippine Scout in the U.S. Army 
was not issued by the service department and is not otherwise 
certified as qualifying by the appropriate military authority 
as required under 38 C.F.R. § 3.203 (2002).  Accordingly, 
these documents are not probative of the crucial issue 
concerning the appellant's veteran status nor so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  The Board emphasizes that the absence 
of evidence on that issue was the basis for the denial of the 
claim in April 1994.  Therefore, these documents cannot be 
deemed material as defined under 38 C.F.R. § 3.156 (2001).

In summary, the evidence received since the unappealed April 
1994 Board decision does not tend to establish veteran status 
and therefore does not tend to show that the appellant has 
met basic eligibility requirements for VA benefits.  
The evidence associated with the claims file subsequent to 
the April 1994 Board decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the appellant's claim of entitlement to status as a veteran.  
In the absence of new and material evidence, the April 1994 
Board decision remains final, the appellant's claim is not 
reopened and the benefit sought on appeal remains denied.

Additional comments

As discussed above, there is no duty on the part of VA to 
assist the appellant in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the appellant of the elements 
necessary to reopen his claim for service connection for VA 
disability benefits.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996).  As has been made clear by the Board and the 
Court on past occasions, certification of the appellant's 
status as a veteran must emanate from an official source.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to VA disability benefits on the basis 
of status as a veteran, the appeal is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

